DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of applicant’s amendment filed August 2, 2022.  Claims  3 and 10-11 have been canceled without prejudice.  Claims 1-2 and 4-9 are pending and an action on the merits is as follows.
	Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Ref 26, 87, 110a  the Examiner notes these are just a few instances of reference characters that do not appear to be in the figures; however there appear to be numerous other reference characters mentioned in the description and not shown in the Figures and suggests the specification and figures be reviewed further to find all instances of references characters listed in the description but not present in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref 171, 173, 261, 262, 263, 69 the Examiner notes these are just a few instances of reference characters that do not appear to be in the description; however there appear to be numerous other reference characters shown in the figures and not mentioned in the description and suggests the specification and figures be reviewed further to find all instances of references characters listed in the figures but not present in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “54” appears to designate two different parts in Figure 7g and 7f.  The Examiner additionally notes Figures 1a-h illustrate the present device and operation of the handle, however Figures 1a-h switch reference numbers for the same parts between Figures 1a-h; for example Ref 3, 300 refer to the same part in Figures 1a-h; both 91, 93 and 901, 903 refer to the same parts in Figures 1a-h, both 19 and 190 refer to the same parts; 171,,173 and 170 refer to the same parts, 16 and 160 refer to the same parts, 5 and 500 refer to the same parts.  The Examiner suggests maintaining consistency in the reference characters between Figures 1a-h since they appear to all be referring to a single embodiment. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 16, 2022 were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinman (US 2006/0111210).
Regarding claim 1, Hinman discloses a medical device comprising: (a) an elongated device body (Ref 112) having a unitary steerable portion (Ref 106) including a plurality of contiguous segments (Ref 402, 404; Figure 10a-f), wherein said contiguous segments are interconnected via a flexible connector (Ref 412, 414, 412a, 412b, 412c, 414a, 414b, 414c, 413a, 413b, 413c; Para [0132]) and further wherein flexible connectors of adjacent contiguous segment pairs are circumferentially offset by 120 degrees (Ref 412, 414, 412a, 412b, 412c, 414a, 414b, 414c, 413a, 413b, 413c; Para [0132], [0160]-[0161]; Figure 10a, 10e, 10f; where there are three flexible connectors evenly spaced around the circumference (i.e. located 120 degrees apart); where annotated Figure 10a below shows that portion A of a first segment pair would be circumferentially offset by 120 degrees from portion B of a second segment pair not shown in Figure 10a) thereby enabling said unitary steerable portion to elastically bend in a plurality of directions away from a longitudinal axis of said elongated device body (Para [0085]- [0086], [0109], [0160]-[0161]); and (b) three control wires each for controlling deflection over an arc of 120 degrees of a circumference of said elongated device body (Ref 134, 135, 424, 426; para [0015]-[0016], [0083], [0085], [0087], [0093]-[0094], [0131], [0165]; where to move in three degrees of a freedom, a minimum of three cables are required; where each cable would allow the cable to move in a degree of freedom and therefore would be capable of controlling deflection over an arc of 120 degrees of a circumference of the elongated body), said three control wires being unrestrained at said unitary steerable portion such that tensioning of each of said three control wires bends said unitary steerable portion in a different direction and deflects each of said three control wires away from a surface of said unitary steerable portion (para [0015]-[0016], [0083], [0085], [0087], [0093]-[0094], [0131], [0165]; where the portion of the wires that would pass through Ref 424, 426 and then between segment pair Ref 402, 404 is not physically fixed/restrained to the elongated body at that point and therefore the portion of the control wires between Ref 402 and 404 are being interpreted as being unrestrained such that tensioning of each of the wires would bend the steerable portion in a different direction depending upon the wire locations and would deflect the control wires away from a surface such as Ref 406 of the steerable portion; see Figure 10E; where Figure 10E shows the segments of the pair moving/bending, which would result in the wire portions between Ref 402 and 404 to be deflected away from the surface of Ref 406 ).

    PNG
    media_image1.png
    481
    693
    media_image1.png
    Greyscale

Regarding claims 4-5, Hinman discloses an end effector attached to a distal end of said elongated device body; where said end effector is a grasper, a tissue cutter, or a needle holder (figure 1A; Ref 102, 108, 109; Para [0007], [0017], [0090]).  
Regarding claims 6-7, Hinman discloses a rigid sheath covering non-steerable portions of said elongated device body (Ref 112, Figure 1A; [0092]; where portion Ref 110 can bend with respect to Ref 112 and section Ref 107 can bend with respect to Ref 112 and therefore Ref 112 is being interpreted as more rigid and non-steerable compared to Ref 106/107 (i.e. is interpreted as a rigid sheath covering non-steerable portions)); said rigid sheath covers said plurality of control wires at said non-steerable portions (Figure 1A; Ref 112, 134, 135, 424, 426; para [0091]; where the cables connect Ref 104 to Ref 106 and therefore pass through rigid sheath Ref 112 (i.e. rigid sheath covers control wires at non-steerable portion).  
Regarding claim 8, Hinman discloses that each of said contiguous segments includes a central disk having a plurality of radially projecting arms (Figure 10c,10 f; where Ref 402 is the central disk and Ref 412a, 412b, 412c are the radially projecting arms).
  Regarding claim 9, Hinman discloses that a control wire of said three control wires resides between two radially projecting arms when said unitary steerable portion is straight (Figure 10d, 10f; where cables pass through Ref 424, 426 and channels Re 424, 426 reside between two radially projecting arms Ref 412a, 412b, 412c; where the cables reside in the channels that are between the two radially projecting arms when the steerable portion is straight).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinman (US 2006/0111210) as applied to claim 1 above, and further in view of Azamian et al. (US 2016/0128767).
Regarding claim 2, Hinman discloses all of the claimed limitations above and discloses that the lengths of different links and bushings of the system will vary depending on the bend radius desired between links and gives examples of different link diameters of 2-3mm, 5-7mm, 10-15mm and 1-5mm but fails to explicitly disclose that the bending radius of the steerable portion is 5-8 mm.  
However, Azamian teaches that it is well known in the art for catheters to include increased flexibility in order to navigate tortuous anatomy, where common bending radii can be about 8mm, about 7mm, about 6mm, about 5mm (Para [0170]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lengths of the different links and bushing of the system such that a bend radius of 5-8mm could be obtained since such a modification allows the device of Hinman to have increased flexibility in order to navigate tortuous anatomy as suggested by Azamian.

Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive.
Applicant argues that Hinman fails to disclose articulation with three cables but instead teaches three cables to constrain the link and additionally argues that the wires are unrestrained and deflect away from a surface, which is not taught by Hinman.
	The Examiner respectfully disagrees and notes that Hinman does not merely discuss the use of three cables for constraining links; since Para [0016] states that movement of the one or more cables causes movement of one or more links; where Para [0093]-[0094], [0131] show that one or more sets of cables can be used; where links can be connected by two or more cables to form a cable set; where additional links and cable sets can be added and where an actuating force is applied by a cable or cables along one side of the links, such that adjacent links pivot with respect to one another to cause a bend in the link set; where Para [0165] shows that three cables can be used to form a cable set to allow a link to be moved in three degrees of freedom, allowing various complex configurations. The Examiner additionally notes as stated in the rejection above, the portion of the wires that would pass through Ref 424, 426 and then between segment pair Ref 402, 404 is not physically fixed/restrained to the elongated body at that point and therefore the portion of the control wires between Ref 402 and 404 are being interpreted as being unrestrained.  Additionally, as stated in the rejection above, tensioning of each of the wires would bend the steerable portion in a different direction depending upon the wire locations and would deflect the control wires away from a surface such as Ref 406 of the steerable portion; see Figure 10E; where Figure 10E shows the segments of the pair moving/bending, which would result in the wire portions between Ref 402 and 404 to be deflected away from the surface of Ref 406.  Since Hinman does in fact disclose the claim language required, the arguments are not persuasive. 

Applicant argues that the present design positions flex connectors that are disposed between different pairs of segments; however, Hinman teaches connectors between each pair of segments.
	The Examiner respectfully disagrees and notes, as shown in the rejection above, the portion A of one pair would be spaced as claimed from portion B of a second pair by 120 degrees (see rejection above); where the claims do not preclude a connector having multiple portions between a pair of segments.  Since Hinman does disclose all of the claimed limitations as shown above, the arguments are not persuasive.

Conclusion

The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
US 2013/0281924 – Figure 8A-C, 9A-C show a “triangular shaped segment” similar to Figure 5a of application
	US 2010/0160735- Figure 10 show a “triangular shaped segment” similar to Figure 5a of application
	WO2013/039999- Figures 7A-B show a “triangular shaped segment” similar to Figure 5a of application
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/Examiner, Art Unit 3771            

/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
November 18, 2022